MINISTERE DU DEVELOPPEMENT DURABLE, REPUBLIQUE DU CONGO
DE L'ÉCONOMIE FORESTIERE Unité * Travail * Progrès
ET DE L'ENVIRONNEMENT =

DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE

CAHIER DE CHARGES PARTICULIER

Relatif à la Convention d'Aménagement et de Transformation, conclue entre
la République du Congo et l'Entreprise Christelle

Article premier : L'organigramme général de la Société, présenté en annexe, se résume
de la manière suivante :

La direction générale comprend :

- une directrice générale “

un secrétariat ;
- un service administratif et financier ;
- un service technique.

La direction administrative et financière comprend :

- un service administratif et du personnel:
une service finances et comptabilité ;
- un service commercial.

La direction technique comprend :

_ un service entretien ;

- un service d'exploitation forestière ;
- un service de transformation ;

- une cellule d'aménagement.

Article 2 : La Société s'engage à recruter des diplômés sans emploi en foresterie.

Article 3: La Société s'engage. à qualification, compétence et expérience égales, à

recruter en priorité les travailleurs et les cadres de nationalité congolaise.

La société s'engage en outre à financer la _ formation des travailleurs, à travers’
l'organisation des stages au niveau local ou à l'étranger.

cet eflet, la Société doit faire parvenir, chaque année, à la Direction Générale de
l'Économie Forestière, le programme de formation.
Article 4: La Société s'engage à construire pour ses travailleurs une base-vie en
matériaux durables, électrifiée et dotée d'une antenne parabolique et comprenant :

- une infirmerie ;

- un économat ;

- uneécole;

- un système d'adduction d'eau potable ;

- une case de passage équipée et meublée pour les agents des Eaux et Forêts,
selon un plan défini par la Direction Générale de l'Economie Forestière.

Elle s'engage en outre à appuyer les populations à développer les activités agropastorales
autour des bases-vie.

Article 5 : Le montant des investissements se chiffre à FCFA 7.518.000.000, dont FCFA
7.377.000.000 d'investissements prévisionnels définis en fonction des objectifs à atteindre,
aussi bien en matière de production de grumes que de transformation industrielle de bois,
sur une période de 5 ans, et FCFA 141.000.000 d'investissements déjà réalisés.

Le calendrier de réalisation de ces investissements est présenté en annexe.

Article 6: Le calendrier technique de production et de transformation des grumes se
présente comme suit :

Unité : m°
SPECIFICATION 2010 2011 2012 2013 2014 |
Production fûts 16.108| 32.217 161.086 |__161.086 161.086
Volume commercialisable 70% 11.276 | 22.552 112.760 | _ 112.760 112.760
Volume grumes export (15%) 11.276 | 22.552 16.914 16.914 | _ 16.914
Volume grumes_entrée usine 95.846 95.846 | _95.846
Production totale sciages 25.879 30.671| 35.463
Sciages verts 20.379 20.671| 23.463
Sciages séchés 5.500 410.000 | 12.000
Menuiserie industrielle 2.500 5.000

Après l'adoption du plan d'aménagement de l'UFA Tsama, de nouvelles prévisions de
production seront établies, ainsi qu'un nouveau calendrier de production.

Le volume commercialisable représente 70% du volume fût.

Le volume entrée à l'usine représente 85% du volume commerciaisable et le volume
export 15%.

Le rendement matière au sciage est de 27% en 2012, de 32% en 2013 et de 37% à partir
de 2014. n

Article 7 : La coupe annuelle sera de préférence d'un seul tenant. Toutefois, elle pourrait
être répartie en plusieurs tenants dans les zones d'exploitation dffficile, telles que les
ontagnes ou les marécages.
Article 8: Le taux retenu pour le calcul de la taxe forestière est fixé par un texte
réglementaire.

Article 9 : Les essences prises en compte pour le calcul de la taxe forestière sont celles
indiquées par les textes réglementaires en vigueur en matière forestière.

Article 10: Les diamètres minima d'abattage sont ceux fixés dans les textes
réglementaires en matière forestière en vigueur.

Article 11: La création des infrastructures routières dans l'Unité Forestière
d'Aménagement ne devra nullement donner lieu à l'installation anarchique des villages et
campements, plus ou moins permanente, dont les habitants sont souvent responsables de
la dégradation des écosystèmes forestiers, tels que les défrichements anarchiques, le
braconnage, les feux de brousse.

Toutefois, lorsque la nécessité se fera sentir, l'installation de nonyeaux villages et
campements, le long des routes et pistes forestières, ne pourra avoir lieu qu'avec
l'autorisation de l'Administration des Eaux et Forêts, après une étude d'impacts sur le
milieu, conjointement menée avec les autorités locales.

Article 12: Les activités agropastorales seront entreprises autour de la base-vie des
travailleurs, afin de contrôler les défrichements et d'assurer l’utilisation rationnelle des
terres.
Ces activités seront réalisées suivant des programmes approuvés par la Direction
Départementale de l'Economie Forestière de la Cuvette-Ouest, qui veillera à leur suivi et
à leur contrôle.
Article 13: Conformément aux dispositions de l'article 20 de cette convention, la Société
s'engage à livrer le matériel suivant et à réaliser les travaux ci-après, au profit des
populations et des collectivités locales et de l'Administration des Eaux et Forêts.
A.- Contribution au développement socio-économique du département
En permanence

- entretien permanent du tronçon routier Tchéré-Tsama 1-Obala : 105 Km;

- livraison, chaque année, pendant 5 ans, de 1000 litres de gasoil à la Sous-
Préfecture d'Etoumbi ;

- livraison, chaque année, pendant 5 ans, des produits pharmaceutiques, à hauteur
de FCFA 2.000.000, à la Sous-Préfecture d'Etoumbi ;

Année 2011
1° trimestre

17 trimesne

-_ construction et équipement du Centre de Santé Intégré de Tsama 1 et deux
gements pour l'infirmier chef et la sage-femme, à hauteur de s' ;

3
Année 2012
1° trimestre

- construction et équipement en matériels didactiques du Centre d'Education
Préscolaire d'Etoumbi, à hauteur de FCFA 18 millions.

trimestre

3° trimestre

- installation de deux (02) forages d'eau avec système de pompage mécanique dans
les villages Tchéré et Obala, à hauteur de 24 millions, soit 12 millions par forage.

Année 2013

1" trimestre

17 trimestre
LC
___ réhabilitation de l'école primaire de Kouiï, à hauteur de FCFA 10 millions.

3° trimestre

installation de deux (02) forages d'eau avec système de pompage mécanique dans
les villages Engobé et Tsama, à hauteur de 24 millions, soit 12 millions par forage.

Année 2014

1" trimestre

1 UImMeste

__ réhabilitation et équipement du CEG de Tsama avec la construction d'un bloc
administratif, à hauteur de FCFA 30 millions ;

4° trimestre

= construction d’un dispensaire à Tchéré et du logement de l'infirmier chef, à hauteur
de FCFA 35 millions.

Année 2015

1° trimestre

12 Wimeste

- livraison de cent (100) lits, cent (100) matelas et cent (100) moustiquaires
imprégnées à la Préfecture de la Cuvette-Ouest.

3° trimestre

- livraison de cent (100) lits, cent (100) matelas et cent (100) moustiquaires
prégnées à la Préfecture de la Cuvette-Ouest. \V
B.- Contribution à l'équipement de l'Administration Forestière
En permanence

- livraison, chaque année de trois mille (3.000) litres de gasoil aux Directions
Départementales de l'Economie Forestière de la Cuvette-Ouest et de la Cuvette,
soit mille cinq cents (1 .500) litres par direction ;

Année 2011

2° trimestre

2° trimestre

= construction du mur de la clôture de la Direction Départementale de l'Economie
Forestière de la Cuvette-Ouest, à hauteur de FCFA 15 millions ;

Année 2012 a

2° trimestre
-_ contribution à la construction de la Brigade de l'Economie Forestière d'Etoumbi, à
hauteur de FCFA 15 millions ;

Année 2013

2° trimestre
= construction et équipement en mobilier (tables de travail, chaises et armoires) de la
Brigade de l'Economie Forestière de Mbama, suivant un plan défini par la Direction
Générale de l'Economie Forestière, à hauteur de FCFA 20 milions.

Article 14: Les dispositions du présent cahier de charges particulier doivent

bligatoirement _ être exécutées par la Société, conformément à l'article 72 de la loi
° 16-2000 du 20 novembre 2000 portant code forestier.

Fait à Brazzaville, le

Pour la Société, Pour le Gouvernement,
La Directrice Générale, Le Ministre du Développement Durable,
de l'Economie Forestière

Environnement,

Kelly Christelle SASSOU-NGUESSO
Annexe 1 : Investissements déjà réalisés

Unité : 1.000
Quantité Désignation Valeur en
FCFA
1 Véhicule RAV 4 22.000
1 Toyota Hilux 33.000
1 Prado 26.000
2 Lerxus 60.000
Total 141.000

w

Annexe 2 :.Investissements prévisionnels

Unité : FCFA 1000

Années 2010 2011 2012 2013 2014
Désignation Qté Valeur | Qté Valeur Qté Valeur Qté Valeur Qté Valeur
1.- Direction Générale
Véhicule station wagon VX 01 60.000
Véhicule berline 01 4.500
Sous total 1 64.500
2.- Exploitation Forestière
Véhicule Pick up 4x4 [_21 42
2.1.- Construction et entretien route
Tracteurs à chenilles Cat D7 G 01 220.000 | 01 220.000
Niveleuse Cat 140 H 01 120.000
Chargeur Cat 980 à godet 01 110.000
Camion benne transport 01 40.000 | 01 40.000
latérite
2.2.- Production forestière
Tracteurs à Chenilles Cat D7 02 440.000 | 02 440.000 | 01 220.000
G
Tracteurs à pneus Cat 545 o1 90.000 |_ 02 180.000 |_ 02 180.000
Chargeurs Cat 966 Cà 01 ‘80.000
Fourches
Porte Char 01 80.000
Camion grumiers 02 120.000 | 02 120.000 | _ 02 120.000 02 120.000 |_02 120.000
Camion benne transport 01 40.000
personnel »
Camion citerne (4 m') 01 30.000 01 30.000
Cuve de stockage carburant oi 10.000 01 10.000
2.3. Entretien mécanique
Construction hangar garage 20.000
Outillage atelier mécanique 20.000
pièces détachées 15.000 20.000 30.000 40.000 45.000
Fous total 2 1.435.000 1.020.000 à 590.000 460.000 165.000

<

7

3.- Transformation

Lucas Mill pour récupération 01 15.000
dans les chantiers
Scierie
Chargeur CAT 966 G 01 80.000 | _01 80.000
Elévateur manitou 19 c 160 01 80.000 01 80.000
Construction hangars affütage 02 88.000
et scierie
Groupe électrogènes 250KVA 01 15.500
Groupe électrogènes 455KVA 01 31.000 | 01 31.000
3.1. Atelier d'affûtage
+ 1 table à souder
+ 2 bancs de plannage
+ 3 affüteuses
-  2rectifieuses
- 2 stelliteuses 01 250.000
«2 tensionneuses
+ _1 biseauteuse
3.2.- Unités de sciage
Unités de transformation
1° transformation
* 2 refendeuses (2,50 m de
largeur) of 37.000 | O1 37.000
«1 scie de tête horizontale
(& 1.60m) 01 120.000 gi
* {scie de tête @ 1,80m) ot 450.000
* 2 scies de reprise (Z o1 200.000
1,60m) . 01 200.000
2 déligneuses multilames o1 70.00
+ 3 déligneuses 01 70.000
monolames 02 52.000 | 02 26.000
+ 1 dédoubleuse (3 1,20m) o1 60.000
+ 5 ébouteuses 03 21.000 44.000
Unité de récupération
a 1 scie verticale (3 1,40m) [oil 30.000

EE à

. {scie verticale (S 1,10m) o1 20.000
«1 petite déligneuse
multilames 01 20.000
+ 1 déligneuses
monolames 01 14.000
* 1 ébouteuse pendulaire
. 01 7.000
* horus ot 12.000
- 2ébouteuses 02 6.000
3.3.- Unité de séchage
Séchoir de 12 cellules 05 300.000 | 07 420.000
(100 mÿ/cellule)
3.4.- Menuiserie industrielle
+  1combiné 01 9.000
.< 1 dégauchisseuse 01 6.000
+ {tour à bois 01 7.000
+ 1 raboteuse 01 12.000
° {toupie 01 5.000
° 1 mortaiseuse 01 4.000
e__1tenonneuse 01 4.000
+ 1 ponceuse 01 4.000
e 1 finger-joint o1 6.000
+ 2 scies à ruban 02 38.000
< 2 scies circulaires 02 10.000
° 1 perceuse o1 3.000
+ 1 ébouteuse ot 3.000
+ 1 presse à froid of 1.500
«_1 presse à chaud 01 1.500
convoyage des ni 200.009
déchets/aspiration de la sciure
et broyage des déchets
Module co-génération ü1| 1.000.000 !
Sous total 3 95.000 1.086.500 1.147.000 614.000 1.000.000
otal 1.594.500 2.106.500 1.737.000 774.000 1.165.000
ñ 7.377.000
Annexe 3 : Schéma industriel

Le Schéma industriel basé sur la première et la deuxième transformation, se présente
comme suit :

4.- Première transformation

Elle est constituée d'une (01) unité de sciage, d’une (01) unité de récupération et d'une
(01) unité de séchage.

4.1.- Unité de sciage

- deux (02) refendeuses (largeur : 2,50 m)
+ Marque:
+ Etat d'acquisition : neuf

- une (01) scie de tête horizontale (9 de volant 1,60 m)
+ Marque:
+ Etet d'acquisition : neuf

- une (01) scie de tête verticale (Z de volant 1,80 m)
e Marque:
+ Etat d'acquisition : neuf

__ Deux (02) scies de reprise ( de volant 1,60 m)
+ Marque:
+ Etat d'acquisition : neuf

- une (01) dédoubleuse (@ de volant 1,40 m)
° Marque:
+ Etat d'acquisition :

* deux (02) déligneuses multilames
+ Marque:
«Etat d'acquisition : neuf

- trois (03) déligneuses monolames
° Marque:
* Etat d'acquisition : neuf

- cinq (05) ébouteuses
Marque :
Etat d'acquisition : neuf
4.2.- Unité de récupération

- une (01) scie verticale (S 1,20 m)
e Marque:
+ Etat d'acquisition : neuf

- une (01) scie verticale (2 1,10 m)
+ Marque:
+ Etat d'acquisition : neuf

- une (01) petite déligneuse multilames
+ Marque:
+ _ Etat d'acquisition : neuf

- deux (02) déligneuses monolames moyennes
+ Marque:
+ Etat d'acquisition : neuf

- une (01) abouteuse

+ Marque:

e _ Etat d'acquisition : neuf
- une (01) raboteuse

+ Marque:

+ Etat d'acquisition : neuf
- deux (02) ébouteuses

+ Marque:

+ Etat d'acquisition : neuf
1.3.- Unité de séchage

12 cellules de séchage de 100 m de capacité chacune
+ Etat d'acquisition : neuf

2.- Deuxième transformation
Elle est essentiellement composée d'une unité de menuiserie industrielle

- un (01) combiné
<_ Marque : Etat d'acquisition : neuf

- une (01) dégauchisseuse
Marque : Etat d'acquisition : neuf

- une (01) tour à bois
} Marque : Etat d'acquisition : neuf
NB

F

deux (02) raboteuses
+ Marque:
+ Etat d'acquisition : neuf

une (01) toupie
+ Marque:
+ Etat d'acquisition : neuf

une (01) mortaiseuse
+ Marque:
+ Etat d'acquisition : neuf

une (01) tenonneuse
+ Marque:
+ Etat d'acquisition : neuf

une (01) ponçeuse
° Marque:
+ Etat d'acquisition : neuf

un (01) finger-joint
+ Marque:
+ Etat d'acquisition : neuf

deux (02) scies à ruban
° Marque:
+ Etat d'acquisition : neuf

deux (02) scies circulaires
+ Marque:
+ Etat d'acquisition : neuf

deux (02) presses (dont une à froid et une à chaud)
+ Marque:
+ Etat d'acquisition : neuf

une (01) ébouteuse
+ Marque:
+ Etat d'acquisition : neuf

‘unité de sciage, de récupération et la menuiserie fonctionneront en deux équipes

le 8 heures.
Annexe 4 : Détails des emplois

Emplois
existants

Emplois à créer

2010 | 2011 | 2012

2013

2014

4. Administration Générale

Directrice Générale

1

Secrétaire de Direction

Directeur administratif et financier

Chef de service administratif et du Personnel

Chef de service commercial

| Agent administratif

Agent du Personnel

Agent commercial

Chef de service financier et comptable

Agent financier

Agent comptable

ve

Chauffeur de liaison/direction

Opérateur de radiophonie

Agent des statistiques

Sentinelles

ï
1
|
g
"
1
1
1
1
1
1
1
1
2

Planton

Jardinier

Garde meubles

Sous total 1

1
1
1
18

2.- Direction Technique

Directeur technique {chef de site)

Secrétaire

Agent de statistique

2.1.- Exploitation forestière

Chef d'exploitation forestière

Chef de chantier

2.1.1. Construction et entretien routes et production

Construction route

Chef d'équipe

Boussolier

Layonneurs

Cartographe

Conducteurs tracteurs à chenilles

Aide conducteurs tracteurs à chenilles

Conducteur chargeur à godet

Conducteur niveleuse

Aide conducteur niveleuse

Chauffeurs benne transport latérite

2.1.2. Prospection et comptage

Chef d'équipe layonnage

Machetteur de pointe

Machetteurs

Chaïîneurs

Chef d'équipe comptage

£ompteur (relevé des comptages)

ompteurs

œ|-|-|wfn|-|-|

13
1.3.- Production

Guide abatteurs

| Abatteurs

Tronçonneurs forêts

Aide tronçonneurs forêts

Marqueur forêt

|Conducteurs tracteurs à chenilles

Aides conducteurs tracteurs à chenilles

Conducteurs tracteurs à pneus

‘Aides conducteurs tracteurs à pneus

wn|s ND IRIRIN IRIS

Pointeur cubeur (parc forêt)

Tronçonneurs (parc forêt)

Poseur d'esses

Marqueur parc

Cryptogileurs

Conducteur chargeur à fourches

[Chauffeur grumiers

Aide chauffeurs grumiers

Fchautfeur benne transport personnel

DER PS AS NEO CO PO LOS ES EE LS LE LE Lo Lo Lg

2.4.4. Entretien mécanique

Mécanicien engin lourd/Chef de garage

Mécanicien véhicule léger

Aide mécaniciens

Electricien auto

Aide électricien auto

Soudeur

Aide soudeur

Vuicanisateur

Aide vulcanisateur

Magasinier

Opérateur radiophonie

shall

2.1.5.- Personnel auxiliaire

Chauffeur camion citerne

Chauffeur de liaison

Pompiste

Sentinelles

Assistant sanitaire

Infirmier

Chef cuisinier

Cuisinier

Garde meubles

ISERE

2.1.6.- Cellule d'aménagement

Coordonnateur

Homologue au Coordonnateur

Cartographe

Opérateur SIG

Opérateur de saisie

Sous total 2.1.

91

27

paru DEN EN EN EN EN

2.2. Transformation

p

hef de Service transformation

ent des statistiques

14

_.2.1.- Parc grumes scierie

Responsable du parc

Contrôleur

Classeur

Commis grumes entrées usines

Tronçonneurs

Aides tronçonneurs

Conducteurs chargeurs

Conducteurs élévateurs

ER EEE ES

EAN ERERERER ES

2.2.2. Affûtage

Chef atelier d’affütage

Affüteurs

Aides affûteurs

#lol-

2.2.3.- Unité de sciage

Chefs d'équipe scierie

Scieurs refendeuses

Aides scieurs refendeuses

cieurs de tête

ides scieurs de tête

Scieurs soie de reprise

[Aides scieurs scies de reprise

[Scieurs dédoubleuses

Aides scieurs dédoubleuses

Déligneurs multilames

ENS DO EN ENRONEUOENI

Aides déligneurs multilames

Déligneurs monolames

Aides déligneurs monolames

“Ebouteurs

Aides ébouteurs

Contrôleurs export

Cubeurs

nin|o|S o|o|o

Empileurs

Manœuvres

o|o

2.2.4.- Unité de récupération

Chefs d'équipe

Scieurs scies verticales

Aides scieurs scies verticales

Déligneurs

Aides déligneurs

ENS ESS

Abouteurs

Aides abouteurs

Raboteurs

Ebouteurs

Aides ébouteurs

Trieurs

Manœuvres

Blols|n|n|c)|c

2.2.5.- Unité de séchage

Responsable

Contrôleurs qualité

lanœuvres

CES ES

RS AS nn D On ne + ons |
2.2.6.- Unité de menuiserie industrielle
Chef d'unité ]
Chef d'unité adjoint 1
| Menuisiers 12
Scieurs au niveau de deux Lucas Mill 10
Sous total 2.2 10 1 116,75 13
otal 119 28 127] 79 17
otal général 371

16
-$ Annexe 5 : Organigramme de l'Entreprise Christelle

Direction Générale

Secrétariat

Direction administrative et

financière

Direction technique

:

Service
administratif
et du personnel

Service finances
et comptabilité

Service exploitation
forestière

Service Service
d'entretien transformation

Cellule
d'aménagement

17
